DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/16/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Remarks
Prosecution on the merits of this application is reopened on claims 8, 9, and 12-17 considered unpatentable for the reasons indicated below. 
Applicant is advised that the Notice of Allowance mailed 10/05/2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that 

Claim Objections
5.	Claims 9-17 and 19-32 are objected to because of the following informalities:  substitute “A circuit” with -- The circuit -- (see line 1 of claims 9-17 and 19-32, respectively).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8, 9, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devadas et al. (US 2012/0033810) (hereinafter referred to as Devadas).
Regarding claim 8: Devadas discloses a circuit (186) that provides an output signal corresponding to a physically unclonable function in response to an input signal, comprising:
a first portion (188) that receives the input signal (198) and provides a random value signal that varies according to the input signal (198) to the circuit (186) (para. [0142]); and
a second portion (194) that applies a cryptographic function to a random value corresponding to the random value signal to provide the output signal (204) from the circuit (186) that corresponds to an output value that is a hash of the random value, wherein the first portion covers the second portion to prevent access to the random value signal and wherein a breach of the first portion alters the random value signal that is provided by the first portion (see fig. 13A; and paras. [0142], [0147]-[0149]). See also paras. [0156]-0157])

Regarding claim 9: Devadas further discloses a circuit, according to claim 8, wherein the cryptographic function is a collision-resilient hash function (para. [0221]).

Regarding claim 12: Devadas further discloses a circuit, according to claim 8, wherein an output wire that carries the output signal from the second portion does not intersect the first portion (para. [0147]).

“For the CPUF g circuit 186 to be robust to physical attacks, the modules that control access to PUF f circuit 188 are intertwined with circuit 188 so that is difficult for an adversary to bypass the control modules through physical probing.”; and para. [0192] describes “To make chip 48 robust to physical attacks, control module 54 is intertwined with PUF circuit 100 so that an adversary cannot bypass control module 54 through physical probing.  This can be achieved by constructing the measurable component on one or more layers surrounding control module 54 so that an adversary cannot access control module 54 without altering the measurable physical characteristics, thereby changing the function implemented by PUF circuit 100.”).
 
Regarding claim 15: Devadas further discloses a circuit, according to claim 8, wherein the circuit is affixed to a physical good to prove an authenticity thereof (para. [0163]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devadas.  
Devadas discloses the claimed invention except for wherein the external layer is glued to the first portion.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to glue the external layer to the first portion as glue is a well-known material used to join objects or materials together in order to provide better stability or a more cost effective binding technique.

11.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devadas in view of Schepers et al. (US 2011/0099117) (hereinafter referred to as Schepers).  The teachings of Devadas have been discussed above.
Regarding claims 16 and 17: Devadas fails to specifically teach wherein the circuit is affixed to a physical packet to securely seal the packet.
 Schepers discloses a physical uncloneable function (PUF) used for verifying a physical condition of an item, wherein the PUF is affixed to a physical packet to securely seal the packet, and wherein content of the physical packet is at least one of: a medicinal drug, food, or a liquid (paras. [0002], [0010]-[0011], [0047], [0052]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Devadas and Schepers in order to verify the authenticity, integrity and physical condition of an item, thus helping with product piracy and the counterfeiting of goods (see Schepers, paras. [0001]-[0002]).  

Allowable Subject Matter
12.	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 18-32 are allowable over the prior art of record.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 10 and 11, the prior art of record, taken alone or in combination, fails to teach wherein the first portion covers a surface of a cube or parallelepiped; and wherein the first portion is wrapped around the parallelepiped a plurality of times to cover each facet thereof from different directions.
With respect to independent claim 18, the prior art of record, taken alone or in combination, fails to teach a circuit that proves authenticity, comprising:
a first portion that receives a plurality input signals, Ci, each corresponding to one of a sequence of dates, di, and provides a sequence of random response signals, each corresponding to one of the plurality of input signals, Ci; and
a second portion that hashes each of the random response signals to provide a plurality of corresponding result values, Ri, the first portion covering the second portion to prevent access to the random response signals so that a breach of the first portion alters the first portion to change the random response signals that are provided by the first portion, wherein the circuit proves authenticity by producing, at a particular one of the dates, di, a particular one of the result values, Ri, in response to input of a corresponding one of the input signals, Ci.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887          

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887